On Rehearing.
The per curiam opinion, above, written by my associate, Judge Rice (and in which I concurred), is adhered to, but we think it appropriate to add that the trial judge who presided at the hearing for bail was the same circuit judge who presided at the murder trial. So, even though the evidence in the pending proceedings was that which had been recorded at the murder trial, the trial judge in the bail proceedings did hear each and all of the witnesses testify. Hence there is basis for the statement in Judge Rice's opinion that the "witnesses were personally before" the court.